DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 5872443 A) as evidenced by Diffusion Layer (https://www.substech.com/dokuwiki/doku.php?id=diffusion_layer; 2013), by Polarization (https://www.substech.com/dokuwiki/doku.php?id=polarization#concentration_polarization; 2012) and by Goldbook (PAC, 1981, 53, 1827 (Nomenclature for transport phenomena in electrolytic systems) on page 1837; https://goldbook.iupac.org/terms/view/D01725 )
In regards to claim(s) 1, Williamson discloses a system for controlling an electrochemical process (Fig. 6; abstract) comprising a power source (5; Fig. 6), a power amplifier (col. 18, lines 52-55; at least an example of an operational amplifier circuit) coupled to the power source and configured to provide an emf signal (col. 18, lines 42-51), an electrochemical solution (col. 14, lines 55-65), a plurality of electrodes (col. 15, lines 9-22) within the solution and for applying emf so that ions flow and a Nernst diffusion layer forms along a boundary (col. 4, line 65 to col. 6, line 11).  Williamson discloses a control element (at least control circuit 3; Fig. 6; col. 18, lines 42-57) configured to control the power amplifier (as stated above) such that the emf signal comprises a damped sinusoidal wave (AC) superimposed on a DC potential (col. 17, lines 36-60), with a predetermined frequency (C), amplitude (A) and duty cycle (claim 17 – with a duty cycle, the waveform is necessarily repetitively applied).  Williamson is silent about the control element being configured “to match a thickness of the Nernst diffusion layer to the electrochemical solution.”  However, Williamson clearly states the control element applies the damped sinusoidal wave superimposed on a DC potential.  Williamson discloses that pulsed DC improves electroplating (col. 7, lines 56-60) and effectively reduces concentration polarization (col. 7, lines 54-60), of which a damped sinusoidal wave superimposed on a DC potential with a predetermined frequency (C), amplitude (A) and duty cycle qualifies.  Thus, Williamson discloses the control element is configured to effectively reduce concentration polarization.  Polarization evidences that concentration polarization is a result of the formation of a Nernst diffusion layer (p. 2) and reduced concentration polarization reduces the Nernst diffusion layer thickness (p. 3).  Diffusion Layer evidences that the Nernst diffusion layer causes concentration polarization (p. 1).  Williamson’s control element configured to effectively reduce concentration polarization would effectively match a desired thickness (a reduced thickness) of the Nernst diffusion layer to the given electrochemical solution’s bulk concentration or level of agitation (col. 4, line 65 to col. 5, line 8).  Goldbook further evidences that diffusion layer is a concentration boundary layer (title).
In regards to claim(s) 6, Williamson discloses that at least one of amplitude, duty cycle and frequency can be adjusted to match the changing conditions of the system (col. 15, lines 23-31).
In regards to claim(s) 7, Williamson discloses electrolytic processes (col. 15, lines 56-62).
In regards to claim(s) 8, Williamson discloses galvanic processes (col. 15, lines 56-62).
In regards to claim(s) 9, Williamson discloses biological processes (col. 17, lines 19-32).
In regards to claim(s) 22, Williamson discloses wherein the AC emf signal comprises an alternative positive and negative damped AC emf with a DC offset (col. 17, lines 36-60).
In regards to claim(s) 23, Williamson discloses wherein the AC emf signal is applied discontinuously (claim 17 – with a duty cycle, the waveform is necessarily repetitively applied; a duty cycle necessarily means discontinuously).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Van Den Bossche (US 20140197035 A1).
In regards to claim(s) 10, Williamson does not explicitly disclose a second power amplifier configured to provide a second AC emf signal on a plurality of second electrodes in a direction that is perpendicular to the first direction, wherein a voltage potential applied to causes second ions to flow in a second Nernst diffusion layer along a boundary, and a second control element configured to control the second power amplifier at a predetermined frequency, amplitude and duty cycle.
Van Den Bossche pertains to electrochemical processing (abstract) and is therefore in the same field of endeavor as Williamson.  Van Den Bossche discloses a set of electrodes that is perpendicular to another set of electrodes (para 21), wherein each set of electrodes has its own separate current source (para 39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Williamson with Van Den Bossche’s perpendicular sets of electrodes and separate current source because Van Den Bossche teaches such allows for the control means to apply predetermined current profiles in time so as to realize a predetermined desired current density distribution across the object (Van Den Bossche, para 39) and because manner of complex surfaces can be reached (Van Den Bossche, para 21-24).  While Van Den Bossche’s current source and control means are not described as a power amplifier and the control means has a predetermined frequency, amplitude and duty cycle, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify this second set of electrodes, control means and current source to have the same set up as in Williamson’s power amplifier and control element (Fig. 6; col. 18, lines 42-57) since Williamson teaches such allows for the essential elements needed to implement the method (col. 18, lines 42-43).  It is noted that the instant claim language does not require that the second set of ions be different that the first ions.  Regardless, applying Williamson’s power amplifier and control element with the predetermined frequency, amplitude and duty cycle would result in a second Nernst diffusion layer on the second set of electrodes, of which the ions would move through.
Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 24, prior art does not explicitly disclose, teach or suggest a system for controlling an electrochemical process, comprising: a power source; a first power amplifier coupled to the power source and configured to provide AC emf signal; an electrochemical solution;  a plurality of electrodes positioned within the solution, wherein a voltage potential across the electrodes causes ions to flow in the electrochemical solution, wherein the electrochemical solution forms a Nernst diffusion layer; and a control element configured to control the first power amplifier such that the emf signal comprising a damped sinusoidal waver superimposed on a DC is repetitively applied with a predetermined frequency, amplitude, and duty cycle to match a thickness of the Nernst diffusion layer to the solution, and wherein the first power amplifier is electrically isolated from a DC emf generated by the power source.  Williamson is the closest prior art, but does not teach and wherein the first power amplifier is electrically isolated from a DC emf generated by the power source.  Williamson discloses capacitor 10 (Figs. 7) but it does not electrically isolated the power amplifier and the power source as instantly claimed.
Response to Arguments
Applicant's arguments filed 8 June 2022 have been fully considered but they are not persuasive. Applicant first alleges that there is no disclosure “that a high frequency of imposed ac emf on the DC matches a thickness of the Nernst diffusion layer to the electrochemical solution or controlling an imposed ac emf on a DC current to match a thickness of the Nernst diffusion layers to an electrochemical solution.” (p. 5 of remarks, last paragraph).  Applicant alleges that Polarization does not mention Nernst diffusion layer thickness (p. 6 of remarks, lines 7-9).  Applicant alleges that Diffusion Layer does not mention concentration polarization and therefore cannot conclude that the Nernst diffusion layer causes concentration polarization (p. 6 of remarks, lines 13-16).
However, Diffusion Layer clearly states the relationship between concentration polarization and the Nernst diffusion layer.  “Diffusion layer causes concentration polarization of the electrochemical process.” (p. 1)  Furthermore, “Nernst diffusion layer is a virtual layer, within which the gradient of the ion concentration is constant and equal to the gradient at the electrode-electrolyte interface.  The thickness of the Nernst diffusion layer may be measured on the graph ‘ion concentration vs. distance from the electrode surface.’ The layer extends from the electrode surface to the point of intersection of the horizonal line corresponding the bulk concentration with the tangent to the curve at the interface.” (p. 1; see the Figure, graph and equations).  Both Nernst diffusion layer and concentration polarization are due directly to the concentration gradient of an electrochemical process.  The Nernst diffusion layer is defined in terms of thickness (δc), while the concentration polarization is in terms of concentration overpotential (c – see Polarization, pp. 2-3).
Applicant alleges that “reducing a thickness” is not equivalent to “matching a thickness.”  (p. 7, lines 9-11).  Applicant alleges that Williamson does not match or control a thickness of the Nernst diffusion layer (p. 7, lines 24-25).  Applicant admits and agrees that Williamson reduces concentration overpotential (p. 7, lines 14-22).
In regards to Applicant’s argument that Williamson does not match or control a thickness of the Nernst diffusion layer (p. 7, lines 24-25), Williamson’s concentration overpotential reduction meets the instant claim limitation as stated above in regards to Diffusion Layer and Polarization.
In regards to Applicant’s argument that “reducing a thickness” is not equivalent to “matching a thickness,” reducing a thickness to near zero anticipates matching a thickness.   As stated above, Williamson’s control element is configured to apply pulsed potential for a shorter period of time (frequency) that is shorter than the time it takes to for any concentration polarization to develop.  If no or little concentration polarization develops, then there is little boundary layer thickness.  Thus, Williamson discloses a control element configured to match a boundary layer thickness being near zero, meeting the instantly claimed limitation.  In regards to these non-zero values of boundary layer thickness, Williamson recognizes that longer pulses leads to some concentration polarization in electroplating (and thus a non-zero boundary layer thickness).  It is agreed that Williamson does not calculate a non-zero boundary layer thickness value to be matched.  However, Applicant’s specification only states as in paragraphs [175]-[176] the following relationship: 
                
                    
                        
                            δ
                        
                        
                            E
                            C
                        
                    
                    ∝
                    
                        
                            
                                1
                            
                            
                                
                                    
                                        f
                                    
                                    
                                        E
                                        C
                                    
                                
                            
                        
                    
                
            
Thus, Applicant recognizes the general relationship between boundary layer thickness and frequency.  However, there is no disclosure of calculating an actual value of the boundary layer.  As there is no disclosure of this calculation nor a working example, Williamson’s control element can reduce (near zero) the boundary layer thickness by increasing the frequency.  Applicant’s above equation is a proportionality.  In order to put said equation into practice for a non-zero value of boundary layer thickness, one would need to calculate a proportionality constant in order to achieve that non-zero value of boundary layer thickness.  There is no mention of the assumptions made to calculate the proportionality constant nor a working example.
Applicant alleges that neither of the terms “concentration polarization” nor “Nernst diffusion layer” occur in relation to Williamson’s description (p. 8 of remarks, lines 2-3).  However, this is not true.  Williamson explicitly states “Nernst defined a diffusion layer thickness (not to be confused with the double layer effective thickness) that extends into the solution.“ (Williamson, col. 4, lines 65-67).  Williamson explicitly states “The theory is that the pulse is applied for a duration of time that is shorter than the time it takes for any significant concentration polarization to develop.” (Williamson, col. 7, lines 58-60).
Applicant alleges that their arguments have not been fully considered (p. 8 of remarks, lines 4-7), however see all of above.  Applicant cites a section of Williamson (p. 8 of remarks, lines 8-20), but it is not clear what the argument is.
Applicant states to draw attention to paragraphs [176], [182] and [188] and Fig. 34C in regards to the above comments.  However, none of these sections provide a proportionality constant nor specify a specific Nernst diffusion layer thickness value.  
Applicant questions whether or not the “boundary thickness” is meant to be interpreted as the Nernst diffusion layer thickness or not (p. 9 of remarks, lines 5-8).  Goldbook evidences that diffusion layer is a concentration boundary layer (title).  For any difference between “diffusion layer” and “Nernst diffusion layer thickness, see Diffusion Layer as explained above.
Applicant states that an expectation that one can adjust or control an electrochemical system to have a Nernst diffusion layer thickness of zero seems unreasonable based upon Williamson’s disclosures that the diffusion layer thickness extends from the electrode into the solution and that is it a convenient measure of the resistance of the system to mass-transport of reactants. Williamson also discloses that the thickness of the diffusion layer can range roughly from 0.01 mm to 0.5 mm.  Examiner agrees that zero is unlikely to occur and would only achieve near zero (0.01 mm).  As stated in Diffusion Layer, this correlates closely with the “thickness of the Nernst diffusion layer varies within the range 0.1-0.001 mm depending on the intensity of convection caused by agitation of the electrodes or electrolyte.” (p. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794